PER CURIAM.
The defendant was convicted of manslaughter with a firearm after a jury trial. The record showed that the victim was a Mend of the defendant who was fatally' shot when a pistol being cleaned by the defendant fired when the trigger was accidentally touched and the victim was two to three feet away. We agree that this showi without any additional aggravating circumstances was insufficient to justify the conviction under review. See In the Interest of J.C.D., 598 So.2d 304 (Fla. 4th DCA 1992); J.A. v. State, 593 So.2d 572 (Fla. 3d DCA 1992).
Accordingly, the judgment is reversed with directions to discharge the defendant.1

. This decision is to take effect immediately, without reference to the filing or disposition of any motion for rehearing.